Citation Nr: 0126436	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  96-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
carpal tunnel syndrome of the right hand.

2.  Entitlement to a rating in excess of 20 percent for 
carpal tunnel syndrome of the left hand.

3.  Entitlement to an increased (compensable) rating for 
tinnitus.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right thumb.

5.  Entitlement to an increased (compensable) rating for 
bilateral eustachian tube dysfunction.

6.  Entitlement to an increased (compensable) rating for 
residuals of a removed pilonidal cyst of the right leg.

7.  Entitlement to an increased (compensable) rating for 
residuals of a torn medial meniscus of the right knee.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had 20 years active military service ending in 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1995, a statement of the case was issued in 
January 1996, and a substantive appeal was received in 
February 1996.  The veteran failed to report for an RO 
hearing.  


REMAND

In a VA Form 9 received in February 1996, the veteran 
indicated that he wished to appear personally for a hearing 
before the Board.  By law, he has a right to a hearing 
pursuant to 38 C.F.R. § 20.700(a) (2001).  There is no 
evidence that the veteran was ever scheduled for such a 
hearing or that his request has been withdrawn.  The Board 
has sent requests for clarification to at least two 
addresses, but with no response.  In those communications, 
the veteran was advised that if no response was received 
within 30 days, then the case would be returned to the RO so 
that a Board hearing can be scheduled at the RO.  While the 
record makes it unclear whether or not the veteran received 
any of the Board letters, under the circumstances the case 
must be returned to the RO so that the veteran's right to a 
hearing may be honored.  

The Board acknowledges the RO's efforts to locate the veteran 
as well as a statement by the veteran's local representative 
that it has also tried to locate the veteran.  However, the 
Board notes that the veteran appears to be receiving VA 
disability compensation benefits, and a request to the 
appropriate VA unit to ascertain where payments are being 
sent would appear to be in order.  

The Board stresses to the veteran, however, that a claimant 
for VA benefits has the duty to keep VA apprised of his or 
her current address.  Hyson v. Brown, 5 Vet.App. 262 (1993).  
Additionally, the veteran is hereby advised that failure to 
report for VA examinations without good cause may result in 
the denial of certain types of claims.  38 C.F.R. § 3.655 
(2001).

Finally, the veteran's local representative indicated in an 
undated letter that it intended to withdraw its services 
unless the veteran's attended VA examinations and provided 
additional evidence.  However, the veteran's national 
representative reviewed the file and submitted a Hearing 
Memorandum in June 2001.  Clarification is necessary.  The 
attention of the representative is also directed to the 
provisions of 38 C.F.R. § 20.608 (2001) regarding the 
procedures for withdrawing representation once an appeal has 
been certified to the Board. 

For the reason stated above, the case is REMANDED for the 
following actions:

1.  The RO should first contact the 
veteran's representative and ascertain 
whether or not the representative has 
located the veteran.  The representative 
should also be requested to clarify its 
representation in light of the provisions 
of 38 C.F.R. § 20.608 (2001) regarding 
the procedures for withdrawing 
representation once an appeal has been 
certified to the Board.

2.  If the representative is still 
unaware of the veteran's whereabouts, the 
RO should take appropriate steps to 
determine where any VA benefit payments 
are being made to the veteran.  Actions 
taken in this regard to locate the 
veteran should be documented in the 
claims file.  

3.  The RO should also review the claims 
file and undertake any action necessary 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations. 

4.  If the veteran is located, he should 
be scheduled for all medical examinations 
deemed necessary in connection with his 
claim.  Appropriate documentation of the 
claims file regarding such examinations 
should be accomplished. 

5.  Regardless of whether or not the 
veteran is located, he should be 
scheduled for a Board hearing at the RO 
and notice of such hearing should be 
forwarded to his last address of record.  
A copy of the notice letter regarding 
such hearing should be associated with 
the claims file. 

6.  After completion of the above, the 
case should be returned to the Board for 
appellate review after any necessary 
procedural requirements (such as issuance 
of a supplemental statement of the case 
if necessary) have been complied with. 

The purpose of this remand is to attempt to afford the 
veteran a Board hearing as requested and to ensure that any 
duty to locate the veteran based on VA records is met.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2001).


